Citation Nr: 0712066	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  05-01 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
April 1945.  He died in September 1975, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 rating decision.  


FINDING OF FACT

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death was last denied by an 
April 2003 rating decision; the evidence submitted since 
April 2003 fails to raise a reasonable possibility of 
substantiating the appellant's claim.


CONCLUSION OF LAW

New and material evidence has not been submitted and the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is not reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  New and Material Evidence

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death was most recently denied 
by an April 2003 rating decision.  The veteran did not 
appeal, and her claim became final.  However, a previously 
denied claim may be reopened by the submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

At the time of the 2003 rating decision, the evidence of 
record included the veteran's DD-214, an autopsy report of 
the veteran; a letter from Dr. Griffin indicating that it did 
not seem unreasonable to reopen the appellant's claim, but 
providing no basis for this conclusion; and a letter from Dr. 
Grymes indicating that in his opinion the veteran's skull 
fracture resulted from a bullet wound during World War II.

Since April 2003, the appellant has submitted a funeral home 
invoice from 1975; an internet article regarding the health 
risks of PTSD; and her testimony at a hearing before the 
Board in 2006.  She also resubmitted several pieces of 
evidence, such as the autopsy report; the veteran's death 
certificate; the letters from Dr. Grymes and Dr. Griffin; and 
an informal hearing presentation from 1976.

The appellant's claim was previously denied because there was 
no medical nexus that linked the cause her husband's death to 
a service connected disability.  

The only new evidence the appellant has submitted is the 
funeral home receipt, the medical treatise, and her 
testimony.

The funeral home receipt simply lists the costs of burial and 
treatment, but does not offer a medical opinion of any kind.
 
With regard to medical articles submitted by the appellant 
the United States Court of Appeals for Veterans Claims (the 
Court) has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).   However, in the present 
case, the treatise evidence submitted by the appellant is not 
accompanied by the opinion of any medical expert.  As such, 
this general report has not been related to the specifics of 
the veteran's death; and it therefore is insufficient to 
establish the required medical nexus between the cause of the 
veteran's death and a service-connected disability.

While the appellant testified that she believes that the 
veteran's bullet wound during service led to hypertension, 
which in turn led to the stroke that caused his death, the 
appellant is not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, her opinion is 
insufficient to provide the requisite nexus between the cause 
of the veteran's death and a service-connected disability.  

Thus, while the appellant has submitted some evidence that is 
considered new in that it had not previously been submitted, 
the new evidence is not material as it fails to raise a 
reasonable possibility of substantiating the appellant's 
claim.  Accordingly, new and material evidence having not 
been submitted, the veteran's claim of entitlement to service 
connection for the cause of the veteran's death is not 
reopened.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in July 2004.  By this, and by previous letters, 
and the statement of the case, the veteran was informed of 
all four elements required by the Pelegrini II Court as 
stated above.
 
The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)

Several private opinions have been received, and extensive 
efforts, albeit unsuccessful, were made to recover records 
from additional providers.  Letters were received from Cross 
Roads Behavioral Health Care, the Social Security 
Administration, and VA indicating either that the veteran's 
file had been destroyed or that no records had been located 
matching his description.  As such, additional efforts to 
locate records are considered to be futile.  The appellant 
also testified at a hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the appellant's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the appellant in adjudicating this appeal.


ORDER

New and material evidence having not been presented; the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is not reopened.

____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


